Exhibit 10.1

DRAFT 7/22/07

SECOND AMENDMENT TO LOAN AGREEMENT

THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Second Amendment” or this
“Amendment”) is entered into as of July __, 2007, to be effective as of June 30,
2007, by and between AMERICAN BUSINESS LENDING, INC., a Texas corporation
(“Borrower”), and WELLS FARGO FOOTHILL, LLC, a Delaware limited liability
company (“Lender”), with reference to the following facts, which shall be
construed as part of this Second Amendment:

RECITALS

A.            Borrower and Lender have entered into that certain Loan Agreement
dated as of December 15, 2006, as amended by that certain First Amendment to
Loan Agreement dated as of February 27, 2007 (as amended or modified from time
to time, the “Loan Agreement”), pursuant to which Lender is providing financial
accommodations to or for the benefit of Borrower upon the terms and conditions
contained therein.  Unless otherwise defined herein, capitalized terms or
matters of construction defined or established in the Loan Agreement shall be
applied herein as defined or established therein.

B.            Borrower has requested that Lender waive certain existing Events
of Default under the Loan Agreement and agree to certain amendments to the Loan
Agreement, and Lender is willing to do so to the extent provided in, and subject
to the terms and conditions of, this Second Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender hereby agree as follows:


1.             RATIFICATION AND INCORPORATION OF LOAN AGREEMENT AND OTHER LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED UNDER THIS SECOND AMENDMENT,
(A) BORROWER HEREBY ACKNOWLEDGES, CONFIRMS, AND RATIFIES ALL OF THE TERMS AND
CONDITIONS SET FORTH IN, AND ALL OF ITS OBLIGATIONS UNDER, THE LOAN AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND (B) ALL OF TERMS AND CONDITIONS SET FORTH IN
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE INCORPORATED HEREIN BY THIS
REFERENCE AS IF SET FORTH IN FULL HEREIN.


2.             BORROWER’S ACKNOWLEDGEMENT AND LENDER’S WAIVER OF CERTAIN EVENTS
OF DEFAULT.  BORROWER ACKNOWLEDGES THAT, IMMEDIATELY PRIOR TO THE EFFECTIVENESS
OF THIS SECOND AMENDMENT, EVENTS OF DEFAULT HAVE OCCURRED AND ARE CONTINUING DUE
TO THE FOLLOWING (COLLECTIVELY, THE “APPLICABLE DEFAULTS”): (A) BORROWER’S
FAILURE TO DELIVER ITS INTERNALLY PREPARED FINANCIAL STATEMENTS AS OF THE END OF
ITS FISCAL MONTH ENDED MARCH 31, 2007 WITHIN THE TIME PERIODS REQUIRED BY
SECTION 5.1(B)(I) AND SECTION 7.1(B) OF THE LOAN AGREEMENT, (B) BORROWER’S
FAILURE TO MEET THE NET INTEREST COVERAGE TEST UNDER SECTION 5.11(E) OF THE LOAN
AGREEMENT AS OF THE END OF ITS FISCAL QUARTER ENDED MARCH 31, 2007, AND
(C) BORROWER’S FAILURE TO SATISFY THE CONDITION SUBSEQUENT SET FORTH IN
SECTION 8.4(E) OF THE LOAN AGREEMENT BY DELIVERING THE DOCUMENTS REQUIRED
THEREBY BY THE DEADLINES SET FORTH THEREIN.  UPON THE EFFECTIVENESS OF THIS
SECOND AMENDMENT, LENDER HEREBY WAIVES EACH OF THE APPLICABLE DEFAULTS.

1


--------------------------------------------------------------------------------



3.             AMENDMENTS TO THE LOAN AGREEMENT.  THE LOAN AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


3.1            ADDITION OF NEW DEFINED TERMS.  SECTION 1.1 OF THE LOAN AGREEMENT
IS AMENDED BY ADDING THERETO IN APPROPRIATE ALPHABETICAL ORDER THE FOLLOWING NEW
DEFINED TERMS:


A.             “SECOND AMENDMENT” SHALL MEAN THE SECOND AMENDMENT TO LOAN
AGREEMENT DATED AS OF JULY __, 2007, AND EFFECTIVE AS OF JUNE 30, 2007, BETWEEN
BORROWER AND LENDER.


B.             “SECOND AMENDMENT CLOSING DATE” SHALL MEAN THE DATE ON WHICH ALL
CONDITIONS PRECEDENT SET FORTH IN THE SECOND AMENDMENT HAVE BEEN SATISFIED IN A
MANNER ACCEPTABLE TO LENDER OR WAIVED IN WRITING BY LENDER AS PROVIDED THEREIN,
WHICH DATE SHALL BE CONFIRMED BY LENDER TO BORROWER IN WRITING UPON REQUEST.


3.2            AMENDMENT TO DEFINITION OF RAMP-UP PERIOD.  SECTION 1.1 OF THE
LOAN AGREEMENT IS AMENDED BY DELETING THE EXISTING VERSION OF THE DEFINED TERM
“RAMP UP PERIOD” CONTAINED THEREIN AND REPLACING IT WITH THE FOLLOWING AMENDED
AND RESTATED VERSION THEREOF:

“Ramp Up Period” shall mean the period commencing on the Closing Date and ending
on June 30, 2008.


3.3            DELETION OF REQUIREMENT FOR MONTHLY STATEMENTS OF CASH FLOWS. 
SECTION 5.1(B)(I) OF THE LOAN AGREEMENT IS AMENDED BY DELETING THE WORDS “AND
THE STATEMENTS OF CASH FLOWS” FROM THE EXISTING VERSION THEREOF.


3.4            AMENDMENT TO DELIVERY REQUIREMENTS REGARDING REPORTS RESPECTING
SALE OF SBA GUARANTEED NOTES RECEIVABLE.  SECTION 5.1(D)(III) OF THE LOAN
AGREEMENT IS AMENDED BY DELETING THE EXISTING VERSION THEREOF AND REPLACING IT
WITH THE FOLLOWING AMENDED AND RESTATED VERSION THEREOF:


(III)          REPORTS RESPECTING SALE OF SBA GUARANTEED NOTES RECEIVABLE.  NO
LATER THAN 2:00 P.M. (CENTRAL TIME) OF THE BUSINESS DAY IMMEDIATELY PRIOR TO ANY
SETTLEMENT DATE, BORROWER SHALL DELIVER TO LENDER A NOTE SALE REPORT IN
SUBSTANTIALLY THE FORM OF EXHIBIT D, ACCOMPANIED BY THE “CONFIRMATION OF TRADE”
(SOMETIMES CALLED A “NOTICE OF TRADE”) REFLECTING THE ANTICIPATED SALE OF THE
SUBJECT SBA GUARANTEED NOTE RECEIVABLE AND ALL INSTRUCTIONS OF BORROWER TO THE
PURCHASER OR FTA WITH RESPECT THERETO.  ON OR BEFORE THE 15TH DAY OF THE MONTH
FOLLOWING THE SETTLEMENT DATE FOR SUCH SALE, BORROWER SHALL PROVIDE LENDER WITH
A COPY OF FTA’S “NOTICE OF SBA FORM 1086 EXECUTION” WITH RESPECT TO SUCH SALE
AND A COPY OF SECONDARY PARTICIPATION AGREEMENT EXECUTED BY BORROWER WITH
RESPECT TO SUCH SALE.


3.5            AMENDMENT TO MINIMUM TANGIBLE NET WORTH COVENANT.  SECTION
5.11(A) OF THE LOAN AGREEMENT IS AMENDED BY DELETING THE EXISTING VERSION
THEREOF AND REPLACING IT WITH THE FOLLOWING AMENDED AND RESTATED VERSION
THEREOF:

2


--------------------------------------------------------------------------------


(a)             Minimum Tangible Net Worth.  As of the end of each fiscal
quarter shown below, maintain, on a consolidated basis with Borrower’s
Subsidiaries, Tangible Net Worth of not less than the corresponding amount shown
for such fiscal quarter after taking into account any dividends paid or accrued:

Fiscal Quarters Ending

 

 

 

Minimum Tangible Net Worth

 

June 30, 2007

 

$6,700,000

September 30, 2007

 

$6,000,000

December 31, 2007 and each fiscal
quarter thereafter

 

$6,500,000

 


3.6            AMENDMENT TO MINIMUM NET INTEREST COVERAGE RATIO FOR GATEWAY
PERFORMING LOANS.  SECTION 5.11(E) OF THE LOAN AGREEMENT IS AMENDED BY DELETING
THE EXISTING VERSION THEREOF AND REPLACING IT WITH THE FOLLOWING AMENDED AND
RESTATED VERSION THEREOF:


(E)           MINIMUM NET INTEREST COVERAGE REGARDING PORTFOLIO OF GATEWAY
PERFORMING LOANS.  AS OF THE END OF EACH FISCAL QUARTER, HAVE A RATIO OF
(I) INTEREST AND SERVICING FEES EARNED FOR THE THREE-MONTH PERIOD THEN ENDED
WITH RESPECT TO THE PORTFOLIO OF GATEWAY PERFORMING LOANS, TO (II) THE SUM OF
(A) FEES CHARGED BY THE SERVICER UNDER THE SERVICING AGREEMENT FOR SUCH
THREE-MONTH PERIOD WITH RESPECT TO THE SERVICING OF THE PORTFOLIO OF GATEWAY
PERFORMING LOANS, PLUS (B) THE COST OF ANY DEDICATED SERVICING STAFF AND ANY
LEGAL COSTS FOR SUCH THREE-MONTH PERIOD WITH RESPECT TO THE PORTFOLIO OF GATEWAY
PERFORMING LOANS, PLUS (C) THE INTEREST COSTS UNDER THIS AGREEMENT FOR SUCH
THREE-MONTH PERIOD WITH RESPECT TO THE GATEWAY PORTFOLIO ADVANCES, OF NOT LESS
THAN 1.20 TO 1.00.


3.7            ADDITIONAL FINANCIAL COVENANT REGARDING NET INTEREST COVERAGE FOR
TOTAL PORTFOLIO.  SECTION 5.11 OF THE LOAN AGREEMENT IS AMENDED BY ADDING THE
FOLLOWING NEW SECTION 5.11(F) AFTER THE EXISTING TEXT THEREOF:


(F)           MINIMUM NET INTEREST COVERAGE REGARDING TOTAL PORTFOLIO.  AS OF
THE END OF EACH FISCAL QUARTER ENDING ON OR AFTER JUNE 30, 2008, HAVE A RATIO OF
(I) INTEREST AND SERVICING FEES EARNED FOR THE THREE-MONTH PERIOD THEN ENDED
WITH RESPECT TO THE PORTFOLIO OF GATEWAY PERFORMING LOANS AND ANY OTHER NOTES
RECEIVABLE ORIGINATED OR ACQUIRED BY BORROWER (EXCEPT FOR THE SERVICED ASBA
ASSETS), TO (II) THE SUM OF (A) FEES CHARGED BY THE SERVICER UNDER THE SERVICING
AGREEMENT FOR SUCH THREE-MONTH PERIOD WITH RESPECT TO THE SERVICING OF THE
PORTFOLIO OF GATEWAY PERFORMING LOANS AND ANY OTHER NOTES RECEIVABLE ORIGINATED
OR ACQUIRED BY BORROWER (EXCEPT FOR THE SERVICED ASBA ASSETS), PLUS (B) THE COST
OF ANY DEDICATED SERVICING STAFF AND ANY LEGAL COSTS FOR SUCH THREE-MONTH

3


--------------------------------------------------------------------------------



PERIOD WITH RESPECT TO THE PORTFOLIO OF GATEWAY PERFORMING LOANS AND ANY OTHER
NOTES RECEIVABLE ORIGINATED OR ACQUIRED BY BORROWER (EXCEPT FOR THE SERVICED
ASBA ASSETS), PLUS (C) THE INTEREST COSTS UNDER THIS AGREEMENT FOR SUCH
THREE-MONTH PERIOD WITH RESPECT TO THE GATEWAY PORTFOLIO ADVANCES AND ANY OTHER
NOTES RECEIVABLE ORIGINATED OR ACQUIRED BY BORROWER, OF NOT LESS THAN 1.25 TO
1.00.


3.8            AMENDMENT TO COVENANT REGARDING MAINTENANCE OF BAD DEBT RESERVE. 
SECTION 5.12 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY DELETING THE EXISTING
VERSION THEREOF AND REPLACING IT WITH THE FOLLOWING AMENDED AND RESTATED VERSION
THEREOF:

5.12           Maintenance of Bad Debt Reserves and Discount for Gateway
Performing Loans .  Borrower shall (a) maintain on its books, at all times, a
bad debt reserve consistent with GAAP and Borrower’s historical performance with
respect to any Notes Receivable originated or acquired by Borrower, except for
those Notes Receivable acquired as part of the Gateway Portfolio Acquisition,
and (b) carry on its books, at all time, the Gateway Performing Loans at
Borrower’s acquisition cost, rather than their face amount, in order to reflect
the discount realized by Borrower; provided, however, that Borrower will, on at
least a quarterly basis, determine and report to Lender on the [amount][measure]
of impaired Gateway Performing Loans and, if such [amount][measure] is greater
than such discount, then Borrower will maintain on its books, at all times
thereafter, an additional loan loss reserve equal to the amount of such excess
as from time to time determined.


4.             CONDITIONS PRECEDENT.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS SECOND AMENDMENT, THIS SECOND AMENDMENT SHALL BE OF NO FORCE OR EFFECT, AND
LENDER SHALL NOT HAVE ANY OBLIGATIONS HEREUNDER, UNTIL THE FOLLOWING CONDITIONS
HAVE BEEN SATISFIED:


4.1            SECOND AMENDMENT AND OTHER DOCUMENTS IN CONNECTION THEREWITH. 
LENDER SHALL HAVE RECEIVED THE FOLLOWING, EACH IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER:


A.             THIS SECOND AMENDMENT, DULY EXECUTED BY BORROWER AND LENDER; AND


B.             WRITTEN CONSENT BY SBA TO THIS SECOND AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


4.2            NO DEFAULT OR EVENT OF DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, EXCEPT FOR THE APPLICABLE DEFAULTS.


5.             REPRESENTATIONS AND WARRANTIES RE LOAN AGREEMENT.  BORROWER
HEREBY REPRESENTS AND WARRANTS THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE LOAN AGREEMENT WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WHEN MADE
AND, EXCEPT TO THE EXTENT THAT (A) A PARTICULAR REPRESENTATION OR WARRANTY BY
ITS TERMS EXPRESSLY APPLIES ONLY TO AN EARLIER DATE, OR (B) BORROWER HAS
PREVIOUSLY ADVISED LENDER IN WRITING AS CONTEMPLATED UNDER THE LOAN AGREEMENT,
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF.  BORROWER
HEREBY FURTHER REPRESENTS AND WARRANTS THAT NO EVENT HAS OCCURRED AND IS
CONTINUING, OR WOULD RESULT FROM THE TRANSACTIONS CONTEMPLATED UNDER THIS SECOND
AMENDMENT, THAT CONSTITUTES OR WOULD CONSTITUTE A DEFAULT OR AN EVENT OF
DEFAULT, EXCEPT FOR THE APPLICABLE DEFAULTS.

4


--------------------------------------------------------------------------------



6.             MISCELLANEOUS.


6.1            HEADINGS.  THE VARIOUS HEADINGS OF THIS SECOND AMENDMENT ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF THIS SECOND AMENDMENT OR ANY PROVISIONS HEREOF.


6.2            COUNTERPARTS.  THIS SECOND AMENDMENT MAY BE EXECUTED BY THE
PARTIES HERETO IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
SECOND AMENDMENT BY FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART THEREOF.


6.3            INTERPRETATION.  NO PROVISION OF THIS SECOND AMENDMENT SHALL BE
CONSTRUED AGAINST OR INTERPRETED TO THE DISADVANTAGE OF ANY PARTY HERETO BY ANY
COURT OR OTHER GOVERNMENTAL OR JUDICIAL AUTHORITY BY REASON OF SUCH PARTY’S
HAVING OR BEING DEEMED TO HAVE STRUCTURED, DRAFTED OR DICTATED SUCH PROVISION.


6.4            COMPLETE AGREEMENT.  THIS SECOND AMENDMENT CONSTITUTES THE
COMPLETE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND SUPERSEDES ANY PRIOR WRITTEN OR ORAL AGREEMENTS, WRITINGS,
COMMUNICATIONS OR UNDERSTANDINGS OF THE PARTIES WITH RESPECT THERETO.


6.5            GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICT OF LAWS.


6.6            EFFECT.  UPON THE EFFECTIVENESS OF THIS SECOND AMENDMENT, EACH
REFERENCE IN THE LOAN AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,” “HEREOF” OR
WORDS OF LIKE IMPORT SHALL MEAN AND BE A REFERENCE TO THE LOAN AGREEMENT AS
AMENDED HEREBY AND EACH REFERENCE IN THE OTHER LOAN DOCUMENTS TO THE LOAN
AGREEMENT, “THEREUNDER,” “THEREOF,” OR WORDS OF LIKE IMPORT SHALL MEAN AND BE A
REFERENCE TO THE LOAN AGREEMENT AS AMENDED HEREBY.


6.7            CONFLICT OF TERMS.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
PROVISIONS OF THIS SECOND AMENDMENT AND ANY PROVISION OF THE LOAN AGREEMENT, THE
TERMS AND PROVISIONS OF THIS SECOND AMENDMENT SHALL GOVERN AND CONTROL.


6.8            NO NOVATION OR WAIVER.  EXCEPT AS SPECIFICALLY SET FORTH IN THIS
SECOND AMENDMENT, THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS SECOND
AMENDMENT SHALL NOT (A) LIMIT, IMPAIR, CONSTITUTE A WAIVER BY, OR OTHERWISE
AFFECT ANY RIGHT, POWER OR REMEDY OF, LENDER UNDER THE LOAN AGREEMENT OR ANY
OTHER LOAN DOCUMENT, (B) CONSTITUTE A WAIVER OF ANY PROVISION IN THE LOAN
AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS OR OF ANY DEFAULT OR EVENT OF
DEFAULT THAT MAY HAVE OCCURRED AND BE CONTINUING, OR (C) ALTER, MODIFY, AMEND OR
IN ANY WAY AFFECT ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR
AGREEMENTS CONTAINED IN THE LOAN AGREEMENT OR IN ANY OF THE OTHER LOAN
DOCUMENTS, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND SHALL
CONTINUE IN FULL FORCE AND EFFECT.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Loan Agreement as of the day and year first above written.

AMERICAN BUSINESS LENDING, INC.,

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Charles P. Bell, Jr.

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Laurel Varney Mason

 

 

 

Vice President

 

 


--------------------------------------------------------------------------------